     Case 2:21-cv-01582-GMN-EJY Document 3 Filed 09/15/21 Page 1 of 2




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4   JENNIFER LOMBARD,                                        Case No.: 2:21-cv-01582-GMN-EJY
 5                   Plaintiff,
                                                                             ORDER
 6           v.
 7   RAWSON-NEILL MENTAL FACILITY,
 8                   Defendant.
 9

10          Plaintiff, proceeding pro se, filed what appears to be a proposed complaint with the Clerk of
11   Court in an attempt to commence a civil action in this Court. ECF No. 1-1. However, Plaintiff
12   neither paid the $402 filing fee for this matter nor filed an application to proceed in forma pauperis,
13   which she must do pursuant to 28 U.S.C. § 1915(a)(1) and the U.S. District Court for the District of
14   Nevada Local Rule LSR 1-1 if she wishes to proceed without paying the mandatory filing fee. Local
15   Rule LSR 1-1 states: “Any person who is unable to prepay the fees in a civil case may apply to the
16   court for leave to proceed in forma pauperis. The application must be made on the form provided
17   by the court and must include a financial affidavit disclosing the applicant’s income, assets,
18   expenses, and liabilities.”
19          Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall send Plaintiff the
20   approved form application to proceed in forma pauperis by a non-prisoner, as well as the document
21   entitled information and instructions for filing an in forma pauperis application.
22          IT IS FURTHER ORDERED that on or before November 15, 2021, Plaintiff shall either:
23   (1) file a fully complete application to proceed in forma pauperis, on the correct form, in compliance
24   with 28 U.S.C. § 1915(a) and LSR 1-1; or (2) pay the full $402 fee for filing a civil action (which
25   includes the $350 filing fee and the $52 administrative fee).
26          IT IS FURTHER ORDERED that failure to comply with this Order may result in a
27   recommendation to dismiss this action without prejudice.
28
                                                      1
     Case 2:21-cv-01582-GMN-EJY Document 3 Filed 09/15/21 Page 2 of 2




 1         IT IS FURTHER ORDERED that the Clerk of Court shall retain, but not file Plaintiff’s

 2   proposed complaint. ECF No. 1-1.

 3         Dated this 15th day of September, 2021.

 4

 5

 6                                             ELAYNA J. YOUCHAH
                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
